Citation Nr: 9907249	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for compensation purposes.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic low back pain 
syndrome with recurrent left leg radiculopathy.

3.  Entitlement to an initial compensable disability rating 
for service-connected chronic cervical spine strain with 
recurrent left-sided torticollis.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
chronic low back pain syndrome with recurrent left leg 
radiculopathy and for chronic cervical spine strain with 
recurrent left-sided torticollis and assigned 10 percent and 
noncompensable ratings for these disorders, respectively, and 
which denied service connection for a dental condition for 
compensation purposes.

The veteran appealed the initial assignment of the 10 percent 
and noncompensable ratings for the service-connected low back 
and cervical spine disorders, respectively, contending that 
these initial ratings should be higher.  With regard to the 
claim for service connection for a dental condition, the 
Board notes that in the May 1997 VA Form 9 substantive appeal 
the veteran stated that he is not seeking compensation 
benefits but rather he is asking for entitlement to VA dental 
examinations and outpatient dental treatment.  The RO denied 
service connection for a dental condition for the purpose of 
compensation benefits and referred the claim for examinations 
and outpatient dental treatment to the VA dental clinic for a 
decision.  However, no decision from the VA dental clinic is 
in the claims file, and therefore this aspect of the claim is 
not presently before the Board on appeal.  The Board refers 
the veteran's claim for examinations and outpatient dental 
treatment to the RO for appropriate action in replying to the 
veteran's inquiries and statements in the March 1997 notice 
of disagreement and the May 1997 VA Form 9 substantive appeal 
about this claim.


FINDINGS OF FACT

1.  The veteran was treated for periodontal disease and 
gingivitis while on active duty.

2.  Service connection may not be granted for periodontal 
disease and gingivitis for the purpose of obtaining VA 
compensation benefits under VA regulations.


CONCLUSION OF LAW

Service connection is not warranted for a dental condition to 
include periodontal disease and gingivitis for the purpose of 
obtaining VA compensation benefits as a matter of law.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.382(c), 4.149 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service dental records show that the veteran was treated in 
service for periodontal disease, specifically referred to as 
"moderate adult periodontitis" in August 1991, and for 
gingivitis, as noted on a March 1987 dental record as a "a 
generalized chronic gingivitis".  VA regulations 
specifically provide that service connection may not be 
granted for periodontal disease and gingivitis for the 
purpose of obtaining VA compensation benefits.  Section 
3.382(c) provides that "[g]ingivitis is not considered a 
disease entity and is not ratable."  The Board construes the 
term "ratable" as meaning that VA compensation benefits may 
not be paid for gingivitis.  Section 4.149 provides that 
certain disorders, including periodontal disease, "are not 
disabling conditions[] and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations and outpatient dental 
treatment . . . ."  38 C.F.R. § 4.149 (1998).

Because service connection may not be granted for periodontal 
disease and gingivitis for the purpose of obtaining VA 
compensation benefits under VA regulations, the Board 
concludes that service connection is not warranted in this 
case for a dental condition to include periodontal disease 
and gingivitis for the purpose of obtaining VA compensation 
benefits as a matter of law.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.382(c), 4.149 (1998); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law)..


ORDER

Service connection for a dental condition to include 
periodontal disease and gingivitis for the purpose of 
obtaining VA compensation benefits is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran appealed the initial assignment by the RO of a 10 
percent rating for his service-connected chronic low back 
pain syndrome with recurrent left leg radiculopathy and the 
initial assignment of a noncompensable rating for chronic 
cervical spine strain with recurrent left-sided torticollis.  
Accordingly, his claims for an initial rating in excess of 10 
percent for his service-connected chronic low back pain 
syndrome with recurrent left leg radiculopathy and for an 
initial compensable rating for service-connected chronic 
cervical spine strain with recurrent left-sided torticollis 
are well grounded claims.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) (holding that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open).  The veteran subsequently perfected the appeals to the 
Board.

In this decision, the Board has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court noted, in pertinent part, that there 
is a "distinction between an original rating and a claim for 
an increased rating" and that "at the time of an initial 
rating 'separate ratings can be assigned for separate periods 
of time based on facts found', a practice known as 'staged' 
ratings . . . ."  Fenderson, No. 96-947, slip op. at 8-9.  
The Board has recharacterized the issues so that it is clear 
that the veteran has appealed the initial assignments of 
ratings for two of his service-connected disorders and so 
that "staged" ratings may be considered in this case.

Reasons for remand:  (1)  Statement Of Issues In The 
Statement Of The Case:  The Board notes that in Fenderson the 
Court concluded that the RO had not provided the appellant 
with a correct statement of the case (SOC) concerning an 
issue because in addressing that issue the RO "mistakenly 
treated the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' . . . rather than as a disagreement with the 
original rating award, which is what it was."  Fenderson, 
No. 96-947, slip op. at 17 (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

Similarly, in this case, the Board notes that the RO phrased 
the issues in the SOC as ones for "service connection" for 
chronic low back strain and chronic cervical strain, although 
clearly that is not the issue on appeal as service connection 
had already been granted for these disorders.  Nevertheless, 
the RO did provide the veteran with the appropriate 
regulations for evaluating the degree of impairment resulting 
from his service-connected low back and cervical disorders.  
However, because there are also other reasons for remand, the 
Board will also request that the RO -- if it does not render 
a decision in the veteran's favor on remand -- send the 
veteran an supplemental statement of the case (SSOC) which 
phrases the issues on appeal correctly in compliance with the 
holding in Fenderson.  

(2)  Chronic low back pain syndrome with recurrent left leg 
radiculopathy:  Medical evidence contemporaneous with the 
claim is the evidence that is relevant for consideration in 
assigning an initial disability rating rather than medical 
evidence that may be developed years later on remand by the 
Board.  In this case, the service medical records show 
complaints of low back pain in 1977, in 1982, and then in 
1993 and 1994.  The records from 1993 and 1994 are more 
contemporaneous with the assignment of an initial rating for 
the service-connected low back disorder and therefore are 
more probative evidence in that regard than are the earlier 
records.  The October 1994 VA examination report is also 
contemporaneous with the September 1994 claim for service 
connection for a low back disorder and therefore it too 
should be considered in evaluating the appropriate initial 
rating for the service-connected low back pain syndrome.

Unfortunately, both the 1993 and 1994 service medical records 
and the October 1994 VA examination report do not address the 
specific rating criteria very well.  An April 1993 service 
medical record showed "back [range of motion] good" which 
may indicate that there was no more than slight limitation of 
motion which was contemplated by the initial assignment of a 
10 percent rating.  From February to April 1994, the veteran 
underwent physical therapy to alleviate his back pain, and he 
reported in April 1994 that this treatment did alleviate his 
symptoms but when the treatment ended his symptoms increased 
again.  On his retirement examination report in June 1994, 
the veteran reported that he had recurrent back pain.  
Clinical evaluation of the lower extremities and the spine 
were normal, and the examiner noted, "[History of] sciatica 
-- stable no prob[lems] in several [(illegible)].  [History 
of] cramps in legs."  In a notation in the service medical 
records later in June 1994, the veteran requested "a refill 
of Ibuprofen for some back pain he has every now and then."  

The October 1994 VA examiner stated that the veteran had 
difficulty touching his toes because of low back pain, but 
the examiner reported no results from specific range of 
motion testing of the low back which is relevant for 
consideration under Diagnostic Code 5292 which provides 
ratings based on limitation of motion of the lumbar spine.  
With regard to whether the veteran exhibited any of the 
criteria for a higher rating under Diagnostic Code 5295, the 
medical evidence was not adequate for rating purposes because 
it did not specifically address the criteria, such as muscle 
spasm on extreme forward bending, loss of lateral spine 
motion with or without osteoarthritic changes, etc., for a 
rating higher than 10 percent under that Code.  The examiner 
ordered x-rays of the cervical and lumbar spine, but these 
reports are not in the claims file.

Accordingly, remand is required to see if any other medical 
evidence, including the VA x-ray reports, may be obtained 
from the period contemporaneous to the initial assignment of 
the rating and to see if any of it provides a basis for a 
rating higher than 10 percent.  Moreover, remand will afford 
the opportunity for a current examiner to review the medical 
evidence relevant to the period in question, including the 
October 1994 examination, and interpret some of the results 
for the purpose of providing a more informed decision 
regarding the degree of disability that the veteran was 
experiencing at the time that the initial rating was assigned 
in conjunction with the criteria in the VA Schedule for 
Rating Disabilities.  See Fenderson, No. 96-947, slip op. at 
10 (remanding case in 1999 for Board to "provide for a 
current neurological evaluation (with the examiner having 
been provided all pertinent medical records) . . . to provide 
an opinion as to [the] frequency and intensity [of the 
veteran's migraine attacks] from May 1990 to present") 
(emphasis added).

(3)  Chronic cervical spine strain with recurrent left-sided 
torticollis:  Unlike the low back disorder, no complaints or 
findings pertaining to the neck were shown in the service 
medical records since 1977.  Nevertheless, the October 1994 
examiner diagnosed degenerative arthritis of the cervical 
spine with recurrent left sided torticollis.  However, the 
examiner noted that there was normal range of motion of the 
neck and no evidence of torticollis at the time of the 
examination.  Moreover, although the diagnosis included 
degenerative arthritis, it is unclear whether this was a 
clinical diagnosis or whether the examiner had the 
opportunity to review x-ray studies of the cervical spine 
that were ordered but the reports of which are not in the 
claims file.

Moreover, in his March 1997 notice of disagreement, the 
veteran stated that he was "still taking therapy for my neck 
problem", an indication that perhaps there are other 
treatment records available that should have been considered 
in assigning the initial rating for the cervical condition.  
Accordingly, remand is necessary to obtain these additional 
treatment records, if any; to obtain the report of the x-ray 
ordered by the October 1994 examiner; and to have a current 
examiner to review the medical evidence relevant to the 
period in question, including the October 1994 examination, 
and interpret some of the results for the purpose of 
providing a more informed decision of the degree of 
disability that the veteran was experiencing at the time of 
the initial rating for his service-connected chronic cervical 
spine strain with recurrent left-sided torticollis in 
conjunction with the criteria in the VA Schedule for Rating 
Disabilities.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should ask the veteran if he 
received treatment for his 
service-connected chronic low back pain 
syndrome with recurrent left leg 
radiculopathy or for his 
service-connected chronic cervical spine 
strain with recurrent left-sided 
torticollis between his discharge from 
service in August 1994 and his notice of 
disagreement in March 1997 and, if so, 
the RO must obtain the treatment records 
from this period and place them in the 
claims file.  Specifically, the RO should 
ask the veteran whether his statement in 
his March 1997 notice of disagreement 
that he was "still taking therapy for my 
neck problem" meant that he was getting 
treatment somewhere and, if so, the RO 
should attempt to get these treatment 
records.  Finally, the RO should 
ascertain whether the x-rays of the 
lumbar and cervical spine ordered by the 
October 1994 VA General Medical examiner 
were accomplished and, if so, place those 
x-ray reports in the claims file.

2.  The RO should schedule the veteran 
for the type or types of examinations 
necessary to obtain the medical 
information needed to best evaluate the 
degree of impairment manifested by the 
service-connected low back and neck 
disorders at the time contemporaneous to 
the claim for service connection for 
those disorders, i.e., roughly, the 
period from 1994 to 1995.  The current 
degree of impairment should also be 
assessed on examination for the purpose 
of rating the veteran currently or 
assigning "staged" ratings in 
compliance with Fenderson v. West, 
although the Board notes that the veteran 
has appealed to the Board the assignment 
of the initial ratings for his 
service-connected disorders and has not 
appealed the denial of claims for 
increased ratings, and it is the latter 
claim that is concerned with the current 
disability level.  See Fenderson, No. 96-
947, slip op. at 7-8; cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

3.  The examiner must review (a) the 
service medical records pertaining to the 
service-connected chronic low back pain 
syndrome with recurrent left leg 
radiculopathy and the service-connected 
chronic cervical spine strain with 
recurrent left-sided torticollis, 
especially those from the last year of 
service, i.e., from 1993 to 1994; (b) the 
October 1994 VA General Medical 
examination report; and (c) any treatment 
records added to the claims file by the 
RO pursuant to #1 above.

The examiner must include in his report 
opinions about the following matters 
based on review of evidence from a period 
of time roughly around 1994 and 1995.

Chronic low back pain syndrome with 
recurrent left leg radiculopathy:

(1)  Based on review of the medical 
evidence, including the October 1994 VA 
examiner's finding that the veteran 
touched his toes with some difficulty due 
to low back pain but could walk on his 
heels and toes, the present examiner 
should state an opinion as to whether 
range of motion of the low back was 
slight, moderate, or severe at that time.  
The examiner should also render an 
opinion as to whether touching toes with 
some difficulty due to pain would be 
considered "marked limitation of forward 
bending in standing position".  If these 
opinions cannot be stated with certainty 
because no range of motion testing was 
accomplished, the examiner should 
nevertheless render an opinion within a 
range of probability based on the 
evidence that is available from the 
period of time around 1994-1995.

The examiner should comment on the 
meaning and significance of the veteran's 
having been able to walk on heels and 
toes in October 1994 and what the 
inability to do this would have 
indicated.

(2)  Based on review of the medical 
evidence from 1994 to 1995, the examiner 
should state an opinion as to whether the 
veteran had muscle spasm on extreme 
forward bending and/or loss of lateral 
spine motion or whether these symptoms 
were not present at that time.  If the 
examiner cannot render such an opinion 
because the medical evidence from 1994 to 
1995 is inadequate in this regard, the 
examiner should state that in the present 
report.

Chronic cervical spine strain with 
recurrent left-sided torticollis.  

(1)  At the time of the October 1994 
examination, there had been no medical 
evidence of complaints or findings 
relevant to the neck or to torticollis 
since 1977 and the October 1994 examiner 
found no evidence of torticollis on 
examination.  Moreover, the veteran had 
normal range of motion of the cervical 
spine on the October 1994 examination.  
The October 1994 examiner diagnosed 
chronic cervical spine strain with 
recurrent left-sided torticollis.

However, the veteran stated in 1997 that 
he was still undergoing therapy for his 
neck.  The RO has been ordered to obtain 
treatment records, if any, from this time 
and place them in the claims file.  Based 
on review of the medical evidence in the 
claims file dated roughly between 1994 
and 1995, including reports that the RO 
may have added to the claims file 
pursuant to #1 above, the examiner should 
render an opinion as to whether the 
veteran had chronic cervical strain with 
recurrent torticollis at that time and, 
if so, how often the torticollis 
recurred.  If the examiner cannot render 
such an opinion because the medical 
evidence from 1994 to 1995 is inadequate 
in this regard, the examiner should state 
that in the present report.

4.  The RO should readjudicate the issues 
of entitlement to an initial disability 
rating in excess of 10 percent for 
service-connected chronic low back pain 
syndrome with recurrent left leg 
radiculopathy and entitlement to an 
initial compensable disability rating for 
service-connected chronic cervical spine 
strain with recurrent left-sided 
torticollis considering the evidence in 
its entirety.  The RO may consider 
whether the assignment of "staged" 
ratings is warranted in this case for 
either or both service-connected 
disabilities pursuant to the Court's 
holding in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  

5.  Should the RO's decision remain 
unfavorable to the veteran, the RO should 
provide an SSOC that properly phrases the 
issues on appeal as "entitlement to an 
initial disability rating in excess of 10 
percent for service-connected chronic low 
back pain syndrome with recurrent left 
leg radiculopathy" and "entitlement to 
an initial compensable disability rating 
for service-connected chronic cervical 
spine strain with recurrent left-sided 
torticollis" pursuant to the Court's 
holding in Fenderson about the importance 
of phrasing the issue correctly in the 
SOC and SSOC.  See Fenderson, No. 96-947, 
slip op. at 17.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


 

- 2 -


- 1 -


